Title: [Diary entry: 21 May 1788]
From: Washington, George
To: 

Wednesday 21st. Thermometer at 72 in the Morning—78 at Noon And 70 at Night. Clouds with the Wind pretty fresh from So. W. in the Morning. Easterly afterwards with the Rain in the Afternoon. Visited all the Plantations, and the Brick yard.  In the Neck. The Plows & harrows were preparing for, and putting in Buck Wheat & the other hands were planting the Early black eye pease. At Muddy hole—all the hands except those with the Plows and harrows (at French’s) were in the New ground at the Mansion house. At Dogue run—The Plows having crossed the grd. in No. 6, had returned to No. 7. The harrow was putting in Oats & Barley in the former. The other hands, after transplanting a row & half of Carrots between the Corn rows in No. 5, returned to the New grd. at the Mansn. Ho. At French’s—Four plows were breaking up the West cut of No. 5 and two harrows were preparing for, & putting in Buck Wheat in the East cut. The other hands were planting Corn in No. 3. At the Ferry. One harrow was preparing for, and putting in Buck Wheat—two plows were planting Corn—beginning on the South side. The other hands (yesterday afternoon and this Morning) were transplanting Carrots. A quarter part of one row  end, next the sown Carrots, had a little part of the Tap root taken of. The next ¼ to this, had the top Cut off. The other two quarters were planted as they were taken out of the Bed—after doing this they went to the New ground. In my Botanical garden, I transplanted two roots of the Scarcity plant—but they were so dry & appeared to be so perished, as to leave little hope of their ever vegetating. Also (in the same place) from a Box which came by the Philadelphia Packet I set out a number of cuttings of what I took to be the Lombardy Poplar. These had been so long in moss as to have white sprouts issuing from many of the buds at least two or three Inches long.